Corrected Continuing Abatement Order filed November 19, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00009-CR
                               NO. 14-18-00010-CR
                               NO. 14-18-00021-CR
                                   ____________

                   STEVEN KURT BAUGHMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                            Harris County, Texas
               Trial Court Cause No. 1532840, 1423420, 1423421

          CORRECTED CONTINUING ABATEMENT ORDER

      On July 25, 2019, this court directed the trial court to conduct a hearing in
this case to determine whether appellant needed appointment of new counsel. Our
order required the trial judge to see that a record of the hearing is made, make
findings of fact and conclusions of law, and order the trial clerk to forward a record
of the hearing and a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing and the courts findings and
conclusions were to be filed with the clerk of this court on or before August 29,
2019. To date, the court has received a record of the hearing, but has not received a
supplemental clerk’s record containing the trial court’s findings or an order
appointing new counsel.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court.

      It is so ORDERED.

                                        PER CURIAM


Panel Consists of Justices Wise, Zimmerer, and Spain.